Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 5, 1989, convicting defendant, after a jury trial, of two counts of murder in the second degree and sentencing him to concurrent, indeterminate terms of imprisonment of from 25 years to life, is unanimously affirmed.
On February 1, 1984 defendant shot and killed two patrons of a bar in Manhattan, in front of two eyewitnesses—the owner of the bar, who had known defendant for one year, and a waitress who had waited on the defendant for several hours earlier that evening. The only issue in the case was the identity of the shooter. Viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we conclude that the evidence was sufficient to sustain defendant’s convictions beyond a reasonable doubt. Concur—Kupferman, J. P., Asch, Smith and Rubin, JJ.